DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Response
The response filed on June 21, 2022 has been acknowledged. The status of Claims are as follow:
Claims 2-3, 6, 9-12, 16-18, 23-34, 37, 39, 41-60, 63-76, 78-89 were canceled. 
Claims 1, 4-5, 7-8, 13-15, 19-22, 35-36, 38, 40, 61-62, 77 are pending and considered with the non-traverse the election of species of HBsAg, a single-chain Fv (scFv) fragment, wherein the J-chain further comprises  a heterologous peptide  connected to the J chain.
   Rejoinder Practice 
Claims 1, 8, 35, 38, 40 with the elected species are allowable. Claims read on other non-elected species , previously withdrawn from consideration as a result of a restriction requirement,  all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among different inventions of different species , as set forth in the Office action mailed on May 10, 2021, is hereby withdrawn and claims 1, 8, 35, 38 and 40 with other non-elected species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Double Patenting
The rejection of Claims 1, 4-5, 7, 8, 13-14, 19, 20 22, 35-36, 38, 40, 61-62 and 77 on the ground of nonstatutory double patenting as being unpatentable over claims  1-2, 8 and 17 of U.S. Patent No. 10, 604,559 has been removed because of the terminal Disclaimer has been effectively filed and accepted. 
Claim Rejections - 35 USC § 101
The rejection of Claims 1, 4-5, 7-8, 14, 19-20, 35-36, 61-62, 77 under 35 USC § 101 has been removed after entering the examiner’s amendment hereto.
         Claim Rejections - 35 USC § 102
The rejection of Claims 1, 4, 7, 8, 35, 36 and 61-62 under 35 U.S.C. 102(a) (1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gupta et al. (Journal of Drug Targeting, 2007, Vol. 15, issue 10, pp. 701-713) in view of Woof et al. ((Mucosal Immunology, published on Nov. 2011, Volume 4, No. 6, pp. 590-597) has been removed necessitated by the amendment entered by this examiner’s amendment. 
Claim Rejections - 35 USC § 112
The rejection of Claims 14, 15, 19, 20, 21, 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been removed necessitated by the amendment entered hereto with this examiner’s amendment. 
       EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory S. DeLassus on 8/18/2022.

The application has been amended as follows: 
	Claim 1 (Currently amended): In line 2 after “a J chain or fragment or variant thereof;” insert --- wherein the J-chain or fragment or variant thereof is modified to comprise a heterologous polypeptide directly or indirectly to the J-chain or fragment or variant thereof , ---
Claim 14 (currently amended): In line 1 after “The binding molecule of claim 1,” deleted  “ wherein the J-chain or fragment or variant thereof is a modified J-chain further comprising a heterologous polypeptide, wherein the heterologous polypeptide is directly or indirectly fused to the J-chain or fragment or variant thereof, and” 

Claims 1, 4-5, 7-8, 13-15, 19-22, 35-36, 38, 40, 61-62 and 77 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art teaches or suggests associating a heterologous polypeptide to the J-chain for a IgA multivalent binding molecule in order to make the IgA molecules for functional than its reference IgG. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



8//BAO Q LI/Primary Examiner, Art Unit 1648